        Case: 1:20-cr-00508-SO Doc #: 1-1 Filed: 08/19/20 1 of 8. PageID #: 2




                                          AFFIDAVIT                                  0-

       Your Affaint, Janna Penfield, being duly sworn, do hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      Your Affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”), United States Department of Justice, and has been so employed since

August 2018. Prior to becoming a Special Agent with ATF, I was a United States Probation

Officer with the United States Probation Department through the Southern District of Ohio from

October 2014 through January 2018. Additionally, from August 2007 through October 2014, I

was a Parole Officer through the State of Ohio, which included a special assignment position

with the United States Marshal Service as a Task Force Officer on the Southern Ohio Fugitive

Apprehension Strike Team. I have completed the Federal Criminal Investigator Training

Program and the ATF Special Agent Basic Training at the Federal Law Enforcement Training

Center in Glynco, Georgia. I have also completed the Initial Pretrial and Probation Training

Program at the Federal Law Enforcement Training Center in Charleston, South Carolina, and the

State of Ohio Parole Academy in Columbus, Ohio. In addition to the firearms, arson, and

explosives related training received in these courses, your Affiant has also conducted and

participated in numerous investigations involving firearms, firearms trafficking, and narcotics.

       2.      Your Affiant submits this Affidavit in support of a criminal complaint and arrest

warrant for Martino Jamel ANDREWS (a black male; DOB: 12/30/1997). As set forth below, I

have probable cause to believe that ANDREWS committed or attempted to commit an arson of a

Cuyahoga County Department of Public Works vehicle in violation of 18 U.S. Code § 844(f)(1).

       3.      The facts set forth in this Affidavit are based on the following: my own personal

knowledge, knowledge obtained from other individuals during my participation in this
        Case: 1:20-cr-00508-SO Doc #: 1-1 Filed: 08/19/20 2 of 8. PageID #: 3




investigation, including other law enforcement officers, interviews of witnesses, my review of

records related to this investigation, communication with others who have knowledge of the

events and circumstances described herein, and information gained through my training and

experience. Because this Affidavit is submitted for the limited purpose of establishing probable

cause in support of the application for an arrest warrant, it does not set forth each fact that I or

others have learned during this investigation.

                                       APPLICABLE LAW

       4.       Title 18 U.S.C. ௗ844(f)(1) makes it an offense to maliciously damage or destroy,

or to attempt to damage or destroy, any building, vehicle, or other personal or real property

owned, or possessed by, or leased to, the United States, or any department or agency thereof, or

any institution or organization or organization receiving Federal financial assistance by means of

fire or an explosive.

                            FEDERAL FINANCIAL ASSISTANCE

       5.       The Cuyahoga County Department of Public Works received Federal financial

assistance from the U.S. Department of Transportation, Federal Aviation Administration

(FAA). Specifically, on July 13, 2017, the Cuyahoga County Department of Public Works

submitted a grant application to the FAA to rehabilitate runway 6/24 and install an Automated

Weather Observation System (AWOS) at the Cuyahoga County Airport. FAA approved the

grant request on August 18, 2017 and the total amount for the grant was $11,258,767.00. The

funds have been dispersed to The Cuyahoga Department of Public Works over a series of

payments starting in November 2017 and the county is currently waiting for its final payment

from the FAA.

                            STATEMENT OF PROBABLE CAUSE
        Case: 1:20-cr-00508-SO Doc #: 1-1 Filed: 08/19/20 3 of 8. PageID #: 4




       6.      On or about May 30, 2020, there was a crowd of several hundred individuals who

were participating in a protest in downtown Cleveland, Ohio. The basis of the protest was the

death of George Floyd in Minneapolis, MN while he was being arrested by police. The protest

march began at approximately 2:00 p.m. and was scheduled to end at 5:00 p.m. During the

protest, numerous buildings and vehicles were vandalized some of which were intentionally set

on fire to include a Cuyahoga County Department of Public Works vehicle parked outside of the

Cleveland Police Department (CPD) Headquarters on Ontario Street in Cleveland, Ohio. The

Cuyahoga County Department of Public Works vehicle was identified as follows: 1999 Blue

Dodge Caravan; County License Plate 6018; Vehicle Identification Number (VIN)

2B4GP25G7XR436398.

       7.      Videos were taken of the incident and have been reviewed by myself and other

members of law enforcement. I observed the following sequence of events on videotaped

footage obtained by investigators: Multiple individuals are surrounding the Public Works

vehicle taking turns smashing it with a baseball bat. A black male wearing a blue colored

Florida Marlins baseball jersey with the number “8” and the name “Dawson” on the back and

black pants, white shoes, and face mask is seen holding a burning cloth inside the front driver’s

side window. (Still Image (Exhibit – 1) The front passenger seat was already on fire. The

individual wearing the Florida Marlins baseball jersey is observed taking the burning rag over to

the open gas tank on the driver’s side of the vehicle. The same individual is observed attempting

to shove the burning rag into the gas tank. The same individual is observed running away from

the vehicle along with other individuals near the vehicle. As the individuals close to the vehicle

begin running away, the other bystanders begin running away from the vehicle as well and one

individual is heard stating “that [unintelligible] is going to blow up.” The video shows the
       Case: 1:20-cr-00508-SO Doc #: 1-1 Filed: 08/19/20 4 of 8. PageID #: 5




vehicle rapidly become engulfed in flames. As set forth in more detail below, there is probable

cause to believe that the black male in the #8 Dawson’s Florida Marlin’s baseball jersey is

Martino Jamel ANDREWS, and that he participated in setting fire to the Cuyahoga County

Department of Public Works vehicle.




                                          EXHIBIT - 1


       8.      Still photographs of ANDREWS without a mask on during the protest were

obtained through social media outlets as well as City of Cleveland video cameras. In one of the

photographs, ANDREWS is observed smoking and tattoos can be seen on his left arm. (Still

Image (Exhibit – 2)
        Case: 1:20-cr-00508-SO Doc #: 1-1 Filed: 08/19/20 5 of 8. PageID #: 6




                                           EXHIBIT – 2


       9.      On August 12, 2020, a photo array of possible suspects that were damaging

property during the protest on May 30, 2020 was released to the media. On August 14, 2020, an

anonymous tip came into the CPD that the individual in the blue Florida Marlins jersey was

Martino Jamel ANDREWS.

       10.     I obtained an Ohio Driver’s License photograph (Exhibit – 3) from the Ohio Law

Enforcement Gateway (OHLEG) of ANDREWS and photograph from his Facebook account

(Exhibit – 4). The driver’s license photograph is consistent with the facial features of

ANDREWS as seen in the attached photos from the protest. The Facebook account photograph

is consistent with his pose as he is smoking a cigarette along with the tattoos on his left arm as

seen in the attached photos from the protest.
       Case: 1:20-cr-00508-SO Doc #: 1-1 Filed: 08/19/20 6 of 8. PageID #: 7




    EXHIBIT – 3                                                      EXHIBIT – 4


       11.    On August 18, 2020, law enforcement personnel in search of ANDREWS made

contact with his mother, Deliverance Robinson, located at 3319 Riverside Drive, Cleveland

Ohio. Robinson stated ANDREWS was not present at her residence, which was confirmed by

Law Enforcement Officials, and cooperated with Law Enforcement regarding the whereabouts of

ANDREWS. Robinson also advised ANDREWS was recovering from a gunshot wound

sustained in July 2020. Robinson was provided some photographs from the aforementioned riots

and confirmed the individual in the Florida Marlins jersey was her son, Martino ANDREWS.

Additionally, Robinson circled, signed and dated the aforementioned photograph marked Exhibit

Number #2 confirming ANDREWS is her son and the individual in the photograph.

       12.    Based upon the information provided by Robinson, Law Enforcement proceeded

to the known location of ANDREWS located at 5411 Sunnyslope Road, Apartment 31, Maple

Heights, Ohio. Upon arrival, Law Enforcement knocked and announced police presence. At that

time, ANDREWS opened the door and was arrested for Aggravated Arson through Cuyahoga

County Court of Common Pleas. Following the arrest, ANDREWS was read his Miranda Rights

by a CPD Detective and asked about his involvement in the riots. ANDREWS immediately
           Case: 1:20-cr-00508-SO Doc #: 1-1 Filed: 08/19/20 7 of 8. PageID #: 8




stated he had reasons to do it while pointing to his neck where he had a scar. ANDREWS stated

he was shot by Law Enforcement personnel with a gas canister, which made him mad. Shortly

after, ANDREWS was transported outside and placed in a motor vehicle where he was again

Mirandized by a CPD Detective prior to being interviewed. This interview was video recorded.

During this interview, ANDREWS was asked if he would like to make a statement. Initially,

ANDREWS stated he did not, until it was clarified by the CPD Detective that the statement was

in regards to the riots that occurred on May 30, 2020 that they discussed earlier. ANDREWS

shook his head up and down and stated yes he did want to make a statement. ANDREWS again

pointed to his neck and stated he was hit by a gas canister by Law Enforcement and was mad that

it occurred. ANDREWS was shown a photograph of himself standing next to The Cuyahoga

County Department of Public Works vehicle holding a burning rag inside the driver’s side

window. ANDREWS admitted it was him in the photograph. The CPD Detective asked

ANDREWS what was occurring and ANDREWS advised he set the vehicle on fire. ANDREWS

stated he was downtown by himself and did not know any of the other individuals next to the

vehicle.
        Case: 1:20-cr-00508-SO Doc #: 1-1 Filed: 08/19/20 8 of 8. PageID #: 9




                                         CONCLUSION

       13.     Based on the foregoing, I have probable cause to believe that Martino Jamel

ANDREWS attempted to maliciously damage by means of fire a vehicle operated and utilized by

the Cuyahoga County Department of Public Works, which is an organization receiving federal

financial assistance. I therefore submit this Affidavit in support of a criminal complaint seeking

to charge Martino Jamel ANDREWS with Title 18 U.S.C § 844(f)(1). I therefore request that

the Court issue a criminal complaint and arrest warrant charging ANDREWS with that offense.



                                                     ____________________________
                                                     Janna Penfield, Special Agent
                                                     Bureau of Alcohol, Tobacco, Firearms and
                                                     Explosives


This Affidavit was sworn to by the Affiant
by telephone after a PDF was transmitted
by email, per Crim R. 4(d), 4.1, 41(d)(3)
on this 19th day of August, 2020.
.


                                                     _______________________________
                                                     David A. Ruiz
                                                     Honorable United States Magistrate Judge
                                                     Northern District of Ohio
                                                     Eastern Division
